Case 2:19-cv-01057-WHA-JTA Document 1 Filed 12/18/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF ALAS

ag im f CEIVED

2019 DEC 18 A IG Su

 
 

    

 

 

 

 

)
. ) . ACKETT. CLK
Full name and “prison number ) ips Use) COURT
of plaintiffs (s) ) MIDOLE SISTA
V. _ ) CIVIL ACTION N 1 o1 WHA
) (To be supplied by Clerk of
) U.S. District Court)
| . )
) DAMAND FoR
} SURY TRIA
» “SURY TRIAL
)
)
Name of person(s) who violated
your constitutional rights. )
(List the names of all the )
persons.) )
I. PREVIOUS LAWSUITS ; i
A. Have you begun other lawsuits in state or federal court
dealing with the same or sipttar facts involved in this
action? YES ( ) NO ( )
B. Have you begun other lawsuits in state or federal court
relating to your imprisonment? YES ( ) NO Coa
Cc. If your answer to A or B is yes, describe each lawsuit
in the space below. (If there is more than one lawsuit,

describe the additional lawsuits on another piece of
paper, using the same outline.)

1.. Parties to this previous lawsuit: MA
Plaintiff (s) . ‘f

 

 

Defendant (s) WA. oe

 

2. Court (if federal court, name the pggystrict? if
state court, name the county)

 

r q
Case 2:19-cv-01057-WHA- 7) 1 Filed 12/18/19 Page 2of5
3. Docket number

 

4, Name of judge to whom case was assigned

 

 

5. Disposition (for examples Was the case slenipgs da?
Was it appealed? Is it still pending?)

 

6. Approximate date of filing lawsuit VA
7. Approximate date of disposition MA

II. PLACE OF PRESENT CONFINEMENT Kilhy

 

PLACE OF INSTITUTION WHERE INCIDENT OCCURRED My Hone

 

III. NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
CONSTITUTIONAL RIGHTS.

1 2Mha Dee xi UK
“l

 

 

 

 

2.
Ml
3 . —
Ui
4, .
MW
5.
6 ° a uf ——

 

IV. THE DATE UPON WHICH SAID VIOLATION OCCURRED ]}+B1-20/k

 

Vv. STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

GROUND ONE Legal Search aad Sei ZULE.

 
Case 2:19-cv-01057-WHA-JTA Document 1 Filed 12/18/19 Page 3 of 5

STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best
you can the time, place and manner and person involved.)

 

 

 

 

 

GROUND TWO: oe

 

 

SUPPORTING FACTS: | ee

 

 

 

GROUND THREE:

 

SUPPORTING FACTS:

 

 

 

 

 
Case 2:19-cv-01057-WHA-JTA Document 1 Filed 12/18/19 Page 4of 5

VI. STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

  

 

ignature of plaintiff (s)

. I declare under penalty of perjury that the foregoing is true
and correct.

EXECUTED on / g-/ 7-20/9

(Date)

      

 

r/
ALLS: 7 Zire 7
Signature of plaintiff (s)
6
Case 2:19-cv-01057-WHA-JTA Document1 Filed 12/18/19 Page 5of5—

Dare  Bnan 1904 72,
Po, Boa 150

Mh Met,S (H 3boo7)

    

  

HOM oH PRY

      

 

 

  

ad gk
te a me
Ee ae g Gy = z
SS = ae <i A OZ iP OB O06. 59°
re = 7 jee 0000800515 pee 18 2018
LBL 5, Dake Cu _
a FES U1 Dis bt bed
ee Mddle D b of
7, oe M, 4 he Diisdrrer ALG

Chueh Sd Soil Bi/0
Maen ) 1 Bol bY

B40i8 cogs ttle biti tie lh
